DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed “electromechanical switch”. Applicant must elect one of a-c:
Fig. 2A, drawn to a dual linear electromechanical switch (see pg. 14), corresponding to claims 1-3, 5-17, and 20-24;
Fig. 2B, drawn to a concentric circular electromechanical switch (see pg. 15), corresponding to claims 1-19 and 21-24;
Fig. 2C, drawn to a side-by-side circular electromechanical switch (see pg. 15-16), corresponding to claims 1-18 and 21-24.
Furthermore, this application contains claims directed to the following patentably distinct species of the claimed “moving switch”. After election of one of species a-c above, Applicant must elect one of d-e:
Fig. 3, drawn to a wheeled moving switch (see pg. 17), corresponding to claims 7 and 9-12;
Fig. 4, drawn to a reed switch (see pg. 18-19), corresponding to claims 13 and 21. 
Furthermore, it is noted that this application contains claims directed to the following patentably distinct species of the claimed wheel’s material in species d. Should Applicant elect species d, Applicant must elect one of f-h:
Claim 10, wherein the wheel is made of metal;
Claim 11
Claim 12, wherein the wheel is made of polymer and is disposed with electrically conductive strips.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, see claims along with associated citations provided above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 and 16-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  
   

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792